IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM H. WILSON,                          : No. 19 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
JOHN A. VASKOV, ESQUIRE DEPUTY              :
PROTHONOTARY OF THE SUPREME                 :
COURT OF PENNSYLVANIA IN HIS                :
OFFICIAL CAPACITY,                          :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The Application

for Leave to Amend is DISMISSED AS MOOT.